DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of claims
This office action is in response to the amendment received on 02/09/2022.
Claims 1, 8, 10, 15, 22, 24 and 29 were amended.
Claims 4, 5, 7, 9, 14, 18, 19, 21, 23, 27 and 28 were canceled.
Claims 1-3, 6, 8, 10-13, 15-17, 20, 22, 24-26, 29 and 30 are pending.
Claims 1-3, 6, 8, 10-13, 15-17, 20, 22, 24-26, 29 and 30 were examined.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communications device” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6, 8, 10-13, 15-17, 20, 22, 24-26, 29 and 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
According to MPEP 2106 II, it is essential that the broadest reasonable interpretation (BRI) of the claim be established prior to examining a claim for eligibility. Further, MPEP 2103 I C establishes that the subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It is this subject matter that must be examined. Claims 1, 15 and 29 recite “causing the at least one ledger system or connector system to close or suspend an account of a user or suspend services usable through an account of a user based on the separate fraud probability for the user”, a statement of intended use or field use. Statements of intended use or field of use do not serve to differentiate the claims from the prior art. See MPEP 2114 II. With respect to claims 1, 15 and 29, the claims recite certain language directed to non-functional descriptive material. Claims 1, 15 and 29 recite “a value indicating a probability of fraud in the payment in the electronic payment network”; “wherein the one or more fraud probabilities comprise a separate fraud probability for each user, connector system, and ledger system in the estimated route”. However, the limitations refer only to the type of data stored. It has been held that data stored in memory will not distinguish a claimed memory from the prior art (see MPEP 2111.05). Claim interpretation can affect the first part of the test (whether the claims are directed to a judicial exception). In an effort to provide compact prosecution, the language identified above in the independent claims was considered as an integral part of the identified abstract idea, however this effort shouldn’t be characterized as providing patentable weight to language that should be granted none. Examiner notes that the analysis of the dependent claims is performed in a similar fashion.
In the instant case, claims 1-3, 6, 8 and 10-13 are directed to a method, claims 15-17, 20, 22 and 24-26 are directed to a system, and claims 29 and 30 are directed to a system. Therefore, these claims fall within the four statutory categories of invention. 
Specifically, the language of the claims directed to an abstract idea are marked in bold below: 
a. “receiving payment data comprising an origin and a destination for a payment in an electronic payment network”;b. “estimating a route of the payment in the electronic payment network based on the origin and the destination”;c. “generating separate vector representations of each of two or more segments of the estimated route”;d. “inputting each of the generated separate vector representations sequentially to an input layer of an encoder neural network of a neural network, wherein the neural network is a sequence to sequence neural network;”;e. “determining, using the neural network, one or more fraud probabilities based on inputting a hidden layer of the encoder neural network to a decoder neural network of the sequence to sequence neural network after the separate vector representations of each of the two or more segments of the estimated route have been input to the input layer of the encoder neural network, wherein a fraud probability comprises a value indicating a probability of fraud in the payment in the electronic payment network, wherein the one or more fraud probabilities comprise a separate fraud probability for each user, connector system, and ledger system in the estimated route”; andf. “sending an electronic communication to at least one ledger system or connector system in the estimated route causing the at least one ledger system or connector system to close or suspend an account of a user or suspend services usable through an account of a user based on the separate fraud probability for the user”
Therefore, the portions highlighted in bold above recite determining a fraud probability based on payment data, which is an abstract idea grouped within the certain methods of organizing human activity, mathematical concepts and mental processes grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). The claims are grouped within certain methods of organizing human activity because the steps recited describe the fundamental economic practice of mitigating payment transaction risk, the claims are also grouped within mathematical concepts because the steps recited describe determining probabilities based on an algorithm, which represents a mathematical calculation. Additionally, the claims are also grouped within mental processes because the steps recited describe estimating a route based on origin and destination, which is a concept that can be performed in the human mind or by pen and paper. As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single judicial exception for purposes of further eligibility analysis. See MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section 1.B. Thus,  the language identified in the certain methods of organizing human activity, mathematical concepts and mental processes groupings were considered as a single abstract idea.
Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claims include: electronic payment network, a neural network and its characteristics (vector representations, sequence to sequence neural network, input layer, hidden layer, encoder/decoder neural networks). Merely using  a computer, a storage device, a communications device, a processor only serves to use computers as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment or field of use. Specifically, these additional elements perform the steps or functions such as: receiving payment data…, estimating a route…, generating… vector representations…, inputting each of…, determining a fraud probability…, sending… communication….  The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using electronic payment network, a neural network and its characteristics (vector representations, sequence to sequence neural network, input layer, hidden layer, encoder/decoder neural networks) to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of determining a fraud probability based on payment data. As discussed above, taking the claim elements separately, these additional elements perform the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of determining a fraud probability based on payment data.

Dependent claims 2, 3, 6, 8, 10-13, 16, 17, 20, 22, 24-26 and 30 further recite the following additional language, in which elements which merely further define the identified abstract idea are marked in bold below:
g) further comprising: receiving a label for the payment data comprising one or more fraud probabilities comprising values indicating a probability of fraud in the payment in the electronic payment network; determining a level of error of the neural network based on a comparison of the fraud probabilities from the neural network and the fraud probabilities from the received label; and updating weights of the neural network based on the level of error of the neural network. h) wherein each of the two or more segments comprises an indication of two ledger systems and one connector system. i) wherein estimating a route of the payment in the electronic payment network based on the origin and the destination is further based on a known topology of the electronic payment network. j) further comprising updating a risk score for at least one user, connector system, or ledger system in the estimated route based on the separate fraud probability for that user, connector system, or ledger system. k) further comprising sending an electronic communication to at least one ledger system in the estimated route to cause the at least one ledger system to close or suspend an account of a connector system or suspend services usable through an account of a connector system based on the separate fraud probability for the connector system, reject the payment, or initiate a review of the payment. l) wherein the origin comprises an identification of a first user and wherein the destination comprises and identification of a second user. m) wherein the identification of the first user is a fingerprint comprising data associated with a computing device used by the first user to initiate the payment in the electronic payment network. n) wherein the neural network further comprises a decoder neural network that receives output from the encoder neural network. 
With respect to claims 3 and 17, the claims further recite item h) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by  describing what each segment "comprises". Those statements are insufficient to significantly alter the eligibility analysis.

With respect to claims 11 and 25, the claims further recite item l) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by  describing what the origin and destination "comprise" (i.e. IDs). Those statements are insufficient to significantly alter the eligibility analysis.

With respect to claims 12 and 26, the claims further recite item m) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by  describing what the identification of the first user "is". Those statements are insufficient to significantly alter the eligibility analysis.

With respect to claim 13, the claim further recites item n) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by  describing what the neural network further "comprises". Those statements are insufficient to significantly alter the eligibility analysis. Merely further detailing characteristics of the algorithm (neural network) in a method claim is insufficient to render the claim eligible as it only further defines further characteristics of the algorithm
Therefore, dependent claims 3, 11, 12, 13, 17, 25, 26, which represent additional language h), l), m), n) do not alter the analysis provided with respect to independent claims 1, 15 and 29. In other words, the claims do not introduce additional elements that would alter the analysis with respect to Steps 2A or 2B above in any meaningful way. Therefore, these dependent claims are also ineligible.
With respect to claims 2, 16 and 30,  the claims recite item g) above, which represent the additional elements/functions of training the neural network, i.e. receiving a label, determining a level of error and updating weights based on the level of error. This language further elaborates in the abstract idea of determining a fraud probability based on payment data identified above with respect to the independent claims 1, 15 and 29. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. Merely reciting additional steps performed by the neural network algorithm is insufficient to render the claims eligible as it represents an improvement to the algorithm (abstract idea) itself

With respect to claims 6 and 20,  the claims recite item i) above, which represent the additional elements/functions of further using a "known" topology of a network in the estimating step. This language further elaborates in the abstract idea of determining a fraud probability based on payment data identified above with respect to the independent claims 1, 15 and 29. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. Merely adding a "known" variable to the mental process of performing an estimation does not render the claims eligible.

With respect to claims 8 and 22,  the claims recite item j) above, which represent the additional elements/functions of updating a risk score based on a "separate" fraud probability. This language further elaborates in the abstract idea of determining a fraud probability based on payment data identified above with respect to the independent claims 1, 15 and 29. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. The dependent claims merely further recite aspects of mitigating payment transaction risks by updating individual risk scores in addition to determining fraud probabilities.

With respect to claims 10 and 24,  the claims recite item k) above, which represent the additional elements/functions of sending an electronic communication to at least one ledger system or connector system. This language further elaborates in the abstract idea of determining a fraud probability based on payment data identified above with respect to the independent claims 1, 15 and 29. The additional elements/functions are insufficient to integrate the abstract idea into a practical application applying the judicial exception in some other meaningful way. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. Merely notifying a third party about the outcome of the risk assessment does not render the claims eligible, as the language simply recite sharing outcomes of the calculation. Merely further detailing characteristics of the algorithm (neural network) in a method claim is insufficient to render the claim eligible as it only further defines further characteristics of the algorithm.

Therefore, while dependent claims 2, 6, 8, 10, 16, 20, 22, 24, 30, which represent additional language g), i), j), k), slightly modify the analysis provided with respect to independent claims 1, 15 and 29, these additional elements/functions are insufficient to render the dependent claims eligible, as detailed above. Therefore, these dependent claims are also ineligible.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 8, 10-13, 15-17, 20, 22, 24-26, 29 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1, 6, 15, 20 and 29 recite “estimating a route of the payment in the electronic payment network based on the origin and the destination (claims 1, 15 and 29); wherein estimating a route of the payment in the electronic payment network based on the origin and the destination is further based on a known topology of the electronic payment network (claims 6 and 20)”. The specification as filed recites, inter alia:

“[48] The route generator 120 may be any suitable combination of hardware and software on the security computing device 100 for generating an estimated route for a payment in the electronic payment network. The payment records 149 stored based on payments monitored by the network monitor 110 may not include complete routes for the payments. For example, a payment record 143 may include an origin 145, indicating the origin of the payment in the electronic payment network, which may be an identification of the payor, and a destination 147, indicating the destination of the payment in the electronic payment network, which may be an identification of the payee, but may not include any other information about connectors and ledgers that were part of the route for the payment. The route generator 120 may generate an estimated route for payment records that do not have complete routes. The estimated route may be a best estimate of the route the payment took based on data available in the payment record, for example, the origin 145 and destination 147 of the payment record 143, any available data about the topology of the electronic payment network, and any available data about the pathfinding algorithm used to route payments through the electronic payment network. Because no party may have a complete view of the topology of the electronic payment network due to the user-generated nature of the electronic payment network, the estimated route for a payment may differ from the route the payment actually took.“Similar language appears in paragraphs 32, 37, 66 and 87.
Therefore, as the specification as filed does not recite how this "estimating" step is performed. In other words, while the specification as filed recites that an estimated route is "generated" based on certain inputs, the specification as filed does not detail how this "estimation" function is performed. In other words, the specification as filed provides no further guidance in terms of how these data input elements are processed in order to generate an "estimated route". While the specification as filed mentions a "pathfinding algorithm", the inner workings of this algorithm is not contemplated by the disclosure. According to MPEP 2163.03 V, "An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved... The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement.", the specification as filed does not provide sufficient written description for the claimed language (see MPEP 2161.01). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. Dependent claims 2, 3, 6, 8, 10-13, 16, 17, 20, 22, 24-26 and 30 are also rejected since they depend on claims 1, 15 and 29, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-13, 15-17, 20-26, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chari et al. (US 2016/0364794 A1), in view of Prihodko et al. (NPL 2016, listed as reference “U”) and  in view of Sutskever et al. (NPL 2014, of record).

With respect to claims 1, 15 and 29, Chari et al. teach computer-implemented system comprising: one or more storage devices; a communications device and a processor;  a system comprising: one or more computers and one or more storage devices storing instructions; and a computer-implemented method (Scoring transactional fraud using features of transaction payment relationship graphs) comprising:  
receiving payment data comprising an origin and a destination for a payment in an electronic payment network (see Fig. 3, source account vertex 302, destination account vertex 304 and paragraphs [0069] and [0070]; Fig. 4, current transaction data 412, paragraph [0076]); 
estimating a route of the payment in the electronic payment network based on the origin and the destination (see Fig. 3 transaction payment relationship graph 300 showing transaction 312 between POS 314 and ATM 318, multi partite transaction payment relationship graph including transaction channels, paragraphs [0069]-[0073]; Fig. 4, source account vertex 416, destination account vertex 418 and paragraph [0077]); 
generating separate vector representations of each of two... segments of the estimated route (see Fig. 3, multiple transactions 306, 312 and 306; new vertex for each transaction, paragraph [0074]; Fig. 4, generate transaction payment relationship graph 406 based on transaction data 402, paragraph [0077]); 
inputting each of the generated separate vector representations sequentially to an input layer of an encoder neural network of a neural network (see input information regarding extracted graph-based transaction features 420 into transaction scoring component 410, paragraph [0078] for utilizing ensemble methods, paragraph [0101]. The ensemble "consist(ing) of a set of individually trained classifiers, such as neural networks or decision trees, whose results are combined to improve prediction accuracy of a machine learning algorithm); 
determining, using the neural network, one or more fraud probabilities [[based on the neural network calculation]]... after the separate vector representations of each of the two or more segments of the estimated route have been input to the input layer of the encoder neural network, wherein a fraud probability comprises a value indicating a probability of fraud in the payment in the electronic payment network, wherein the one or more fraud probabilities comprise a separate fraud probability for each user, connector system, and ledger system in the estimated route (see Fig. 4, fraudulent transaction score 422 which indicates whether current transaction 412 is fraudulent or not, paragraph [0078]; scoring details paragraphs [0079]-[0085]; ); and
sending an electronic communication to at least one ledger system or connector system in the estimated route causing the at least one ledger system or connector system to close or suspend an account of a user or suspend services usable through an account of a user based on the separate fraud probability for the user. (see Fig. 8, outputting the fraudulent transaction score for the current transaction to a fraudulent transaction evaluation component to determine what action to take, paragraph [0105] such as blocking any current financial transaction, paragraph [0046]; Fig. 2, fraudulent transaction evaluation component may block or mitigate current transaction, paragraph [0078]). 

Chari et al. do not explicitly disclose a method and systems comprising:  more segments of the estimated route; wherein the neural network is a sequence to sequence neural network; and  the neural network calculation comprises "inputting a hidden layer of the encoder neural network to a decoder neural network of the sequence to sequence neural network".  
While “more segments of the estimated route” is alternative language and therefore not part of the broadest reasonable interpretation of the claims, in the spirit of compact prosecution, Prihodko et al. disclose a method and systems (Flare: an approach to routing in lightning network) comprising:  
more segments of the estimated route (see On-demand (reactive) protocols, page 9; Route selection (reactive part), page11; Routing Table including cached payment routes, pages 13 and 14). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the routing estimation algorithms as disclosed by Prihodko et al. in the method and systems of Chari et al., the motivation being to discover and select payment paths between nodes (see Prihodko et al., page 3).

The combination of Chari et al. and Prihodko et al. does not explicitly disclose a method and systems comprising:  wherein the neural network is a sequence to sequence neural network; and the neural network calculation comprises "inputting a hidden layer of the encoder neural network to a decoder neural network of the sequence to sequence neural network". 

However, Sutskever et al. disclose a method and systems (Sequence to Sequence Learning with Neural Networks) comprising:  
wherein the neural network is a sequence to sequence neural network (see solving general sequence to sequence problems using a recurrent neural network language model, page 2; the model, page 3); and 
the neural network calculation comprises "inputting a hidden layer of the encoder neural network to a decoder neural network of the sequence to sequence neural network" (see the model, page 3, "initial hidden state is set to the representation v of x1, . . . , xT"). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the algorithm as proposed by Sutskever et al. in the neural network as disclosed by Sutskever et al. in the method and systems of Chari et al. and Prihodko et al., the motivation being to overcome the limitation of requiring vectors of fixed dimensionality and allowing for the solution of problems that are best expressed with sequences whose lengths are not known a-priori (see Sutskever et al., page 1, last paragraph).

With respect to claims 2, 16 and 30, the combination of Chari et al., Prihodko et al. and Sutskever et al. teaches all the subject matter of the method and systems as described above with respect to claims 1, 15 and 29. Furthermore, Chari et al. disclose a method and systems further comprising: 
receiving a label for the payment data comprising one or more fraud probabilities comprising values indicating a probability of fraud in the payment in the electronic payment network (see Fig. 2, fraudulent transaction data 246, paragraph [0046] set of labeled transactions, classifier trained paragraph [0084]); 
determining a level of error of the neural network based on a comparison of the fraud probabilities from the neural network and the fraud probabilities from the received label; and updating weights of the neural network based on the level of error of the neural network (see Fig. 5B, calculate anomaly scores 512 based on first and second set of features, paragraphs [0082], [0089]; score generation based on anomaly scores, step 5165, paragraph [0090] ). 

With respect to claims 3 and 17, the combination of Chari et al., Prihodko et al. and Sutskever et al. teaches all the subject matter of the method and system as described above with respect to claims 1 and 15. Furthermore, Chari et al. disclose a method and system wherein each of the two or more segments comprises an indication of two ledger systems and one connector system (see any optional information corresponding to the transaction channel, paragraph [0068] ). 

With respect to claims 6 and 20, the combination of Chari et al., Prihodko et al. and Sutskever et al. teaches all the subject matter of the method and system as described above with respect to claims 1 and 15. Furthermore, Chari et al. disclose a method and system wherein estimating a route of the payment in the electronic payment network based on the origin and the destination is further based on a known topology of the electronic payment network (see i.e. transaction channels, multi-partite transaction payment relationship graph, paragraphs [0073] and [0074]). 

With respect to claims 8 and 22, the combination of Chari et al., Prihodko et al. and Sutskever et al. teaches all the subject matter of the method and system as described above with respect to claims 1 and 15. Furthermore, Chari et al. disclose a method and system further comprising updating a risk score for at least one user, connector system, or ledger system in the estimated route based on the separate fraud probability for that user, connector system, or ledger system (see Fig. 8, generate a fraudulent transaction score based on the aggregated fraudulent transaction scores, step 812, paragraph [0105]). 

With respect to claims 10 and 24, the combination of Chari et al., Prihodko et al. and Sutskever et al. teaches all the subject matter of the method and system as described above with respect to claims 1 and 15. Furthermore, Chari et al. disclose a method and system further comprising sending an electronic communication to at least one ledger system in the estimated route to cause the at least one ledger system to close or suspend an account of a connector system or suspend services usable through an account of a connector system based on the separate fraud probability for the connector system, reject the payment, or initiate a review of the payment (see Fig. 8, outputting the fraudulent transaction score for the current transaction to a fraudulent transaction evaluation component to determine what action to take, paragraph [0105] such as blocking any current financial transaction, paragraph [0046]; Fig. 2, fraudulent transaction evaluation component may block or mitigate current transaction, paragraph [0078]). 

With respect to claims 11 and 25, the combination of Chari et al., Prihodko et al. and Sutskever et al. teaches all the subject matter of the method and system as described above with respect to claims 1 and 15. Furthermore, Chari et al. disclose a method and system wherein the origin comprises an identification of a first user and wherein the destination comprises and identification of a second user (see identification of source and destination accounts in the transaction log data, paragraph [0061]). 

With respect to claims 12 and 26, the combination of Chari et al., Prihodko et al. and Sutskever et al. teaches all the subject matter of the method and system as described above with respect to claims 11 and 25. Furthermore, Chari et al. disclose a method and system wherein the identification of the first user is a fingerprint comprising data associated with a computing device used by the first user to initiate the payment in the electronic payment network (see paragraph [0047]). 

With respect to claim 13, the combination of Chari et al., Prihodko et al. and Sutskever et al. teaches all the subject matter of the method as described above with respect to claim 1. Furthermore, Sutskever et al. disclose a method wherein the neural network further comprises a decoder neural network that receives output from the encoder neural network (see two different LSTMs: one for the input sequence and another for the output sequence, page 3; Training details, encoder LSTM and decoder LSTM, page 5). 

Response to Arguments/Amendments
Claim rejections - 35 USC § 101
Applicant’s amendments and arguments (see remarks, page 8, filed on 02/09/2022), with respect to the rejection of claims 1-3, 6-13, 15-17, 20-16, 29 and 30 under 35 USC § 101 as being directed to an abstract idea have been fully considered but are not persuasive. With respect to step 2A prong two  in claims 1, 15 and 29, Applicant asserts “Under Step 2A, prong 2, these features show that any allegedly unpatentable subject matter of the claims is integrated into a practical application, the closing or suspension of, or suspension of services usable by, a user account, at a ledger or connector system based on fraud probabilities determined for that user in accordance with the method of the claim”. Examiner respectfully disagrees. There appears to be a severe disagreement between Applicant and Examiner regarding the Broadest Reasonable Interpretation of the claims. It appears Applicant places undue weight to certain language in the claims. For instance, Applicant relies on "the closing or suspension of, or suspension of services" to assert eligibility. However, when looking at the claim language, one of ordinary skill in the art would reasonably determine that these are not steps/functions required by the claims. Specifically, the claims were amended to recite: "sending... communication... causing the at least one ledger system or connector system to close or suspend an account of a user or suspend services usable through an account of a user based on the separate fraud probability for the user". This language represents the intended use of "sending" a message, in which the message's intent is to "cause" another entity to perform certain functions. Examiner is unpersuaded by Applicant's arguments concluding that the claims encompass "the closing or suspension of, or suspension of services". The last limitation of the claims merely recite "sending an electronic communication". In the previous Office Action (non-final Office Action dated 11/09/2021), with respect to previously examined claims 9 and 23 (page 13, section 21) Examiner asserted "Merely notifying a third party about the outcome of the risk assessment does not render the claims eligible, as the language simply recite sharing outcomes of the calculation. However, Examiner notes that the recited intended goal, when positively incorporated into the claims (i.e. closing or suspending an account or suspending services, by a ledger/connector system, after notification) offers potential for eligibility under step 2A prong 2." Examiner highlights the language "when positively incorporated". Merely updating the language "to cause" to "causing" does not represent a positive recitation. A positive recitation would require the step/function of "closing or suspension of, or suspension of services" to be performed by the entity receiving the communication. The claim amendments do not significantly alter the previous eligibility analysis of claims 9 and 23.. Therefore, the claims are still rejected under 35 U.S.C. § 101 as being directed to a judicial exception.  The new and amended claims do not offer significantly more than the abstract idea itself, therefore the claims are still rejected under 35 USC § 101 as further detailed above.

Claim rejections - 35 USC § 112(a)
Applicant’s amendments and arguments (see remarks, pages 8-10, filed on 02/09/2022), with respect to the rejection of claims 1-3, 6-13, 15-17, 20-16, 29 and 30 under 35 USC § 112(a) have been fully considered but are not persuasive. With respect to step/function of "estimating a route" Applicant cites paragraph [48] of the specification as filed. Paragraph [048] recites an embodiment limited to "generate an estimated route for payment records that do not have complete routes". The claims recite a broader embodiment in which a step of "estimating" is performed for any route, without specifically requiring this procedure to be applied to "payment records that do not have complete routes".  in claims 1, 15 and 29, Applicant asserts “A person of ordinary skill in the art reading the present claim 1 would understand how to perform the "estimating" step based on the description provided at least in paragraph 48 of the specification. They would know to obtain a full or partial network topology and any available data about the pathfinding algorithm used for routing within the network topology to accompany the origin and destination, and, would understand how to estimate a route from the origin to the destination within the network topology. In particular, a person of ordinary skill in the art would understand, based on the disclosure in the present specification, to estimate the route by using the origin, destination, and known network topology as inputs to a pathfinding algorithm that is based on data about the pathfinding algorithm that was used to originally generate the route that is now being estimated. Because the data known about the pathfinding algorithm, within the context of performing the method of the claim, may be incomplete, a person of ordinary skill in the art would know how to generate a complete pathfinding algorithm that conforms to any known details about the pathfinding algorithm used to generate the original route that is being estimated. A person of ordinary skill would further know, in the absence of any data about the pathfinding algorithm used to generate the original route that is being estimated, to use any of many already extant pathfinding algorithms. ”. Examiner respectfully disagrees. MPEP 2161.01 recites "When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.". Therefore, Examiner disagrees with the standard set by Applicant as the question to be asked is not whether "a person of ordinary skill in the art reading the present claim 1 would understand how to perform the "estimating" step", but rather " whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing". Examiner is in the position that the algorithm required for the claimed "estimating" step is not sufficiently disclosed. Examiner is in the position that the exemplary language in paragraph [48] does not cure this deficiency. Lastly, Applicant asserts "In any situation, the "estimating" step of claim 1 amounts to performing pathfinding between a known origin and destination within a network topology, something that someone of ordinary skill in the art would know how to do, as routing and graph theory are fundamental components of computer science (consider, e.g., Dijkstra's algorithm)." The specification as filed does not disclose such an algorithm. In addition, one of ordinary skill in the art would also know that such algorithm is for finding the shortest paths between nodes in a graph. Nowhere in the specification as filed the estimating step/function is disclosed as being directed to the "shortest path", which reinforces the notion that written description is insufficient. For instance, because the parameters of this "estimation" are not described, Applicant asserts that any pathfinding algorithm could be used in the estimating step, which clearly eviscerates the written description deficiency. Therefore, the claims are still rejected under 35 U.S.C. § 112(a) for lacking the algorithm for performing the claimed step of "estimating".  Therefore, the claims are still rejected under 35 USC § 112(a) as further detailed above.

Claim rejections - 35 USC § 103
Applicant’s amendments and arguments (see remarks, pages 10 and 11, filed on 02/09/2022), with respect to the rejection of claims 1-3, 6-13, 15-17, 20-16, 29 and 30 under 35 USC § 103 have been fully considered  but are not persuasive. With respect to features of claim 1 of "generating separate vector representations of each of two or more segments of the estimated route" and "inputting each of the generated separate vector representations sequentially to an input layer of an encoder neural network of a neural network, wherein the neural network is s sequence to sequence neural network." , Applicant asserts “The edges connect the source (origin) and destination vertexes via a "new transaction vertex." The "new transaction vertex" does not represent a route that the transaction took through an electronic payment network from the source to the destination.”. Examiner respectfully disagrees. The claims do not require the vector representations to be "a route that the transaction took", as Applicant asserts. The claims clearly recite an "estimated" route and the specification as filed recites "when the payment data received at the network monitor 110 does not include a complete route of the payment through the electronic payment network 400, the route generator 120 may generate an estimated route for the payment." In addition, it appears Applicant places undue weight to the language "each of two or more segments of the estimated route". Examiner is in the position that Fig. 4 of Chari clearly displays "separate vector representations of each of two or more segments of the estimated route". Specifically, paragraph [0077] recites "account vertices associated with current transaction 414 are source account vertex 418". Examiner is in the position that this language clearly anticipates "two segments of the estimated route", i.e. represented by vertices 414 and 418. While the alternative language "or more" is not part of the embodiment of the broadest reasonable interpretation of the claims, Examiner includes, as a courtesy, another reference that generate multiple vertices of a transaction for posterior simulation. Examiner emphasizes this is outside of the scope of the Broadest Reasonable interpretation of the claims. Lastly, Applicant asserts "Char only deals with payments that go directly from the source to the destination, and therefore cannot disclose or suggest any of the features of claim 1 that involve more than one segment of a payment route." Examiner reminds that the interpretation of the claims diverging from the established Broadest Reasonable Interpretation is precisely the main source of disagreement. It appears that Applicant requires "or more" as part of the BRI of the claims. However, as discussed above, Chari clearly recites "more than one segment of a payment route" i.e. the two vertices 414 and 418. Applicant’s amendments and arguments (see remarks, pages 10 and 11, filed on 02/09/2022), with respect to the rejection of claims 1-3, 6-13, 15-17, 20-16, 29 and 30 under 35 USC § 103 have been fully considered and the rejection was updated, in the spirit of compact prosecution, to address the concerns raised by Applicant.  Therefore, the claims are still rejected under 35 USC § 103 as further detailed above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached Mon-Fri 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/E.C./Examiner, Art Unit 3685                                                                                                                                                                                             
                                                                                                                                                                                                  /JACOB C. COPPOLA/Primary Examiner, Art Unit 3685